Opinion issued December 16, 2010.
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01009-CR
———————————
IN RE REGINALD
MYLES, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Reginald Myles, has filed a pro se petition for writ
of mandamus, asking this court to direct respondent to either “set aside” or “expunge”
his conviction.[1]  We deny the petition for writ of mandamus.
To establish that the trial court has abused its discretion
by failing to act, the relator must show that the trial court (1) had a legal
duty to perform a nondiscretionary act, (2) was asked to perform that act, and
(3) failed or refused to do so.  Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston
[1st Dist.] 1992, orig. proceeding).  Specifically,
the relator must show that the trial court received a motion, was aware of it,
and was asked to rule on the motion. Id.

Relator has not provided us with a record demonstrating that
he has presented a motion to the trial court and has requested a ruling, and
that the trial court failed or refused to rule. 
See id.  Further, relator’s petition does not meet
the requirements of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 52.3(k) (requiring certified or sworn copy of any order
complained of or any other document showing matter complained of).
Accordingly,
we deny the petition for writ of mandamus. 
All pending motions are dismissed as moot.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Respondent is the Honorable Mark
Atkinson of County Criminal Court at Law No. 13 of Harris County, Texas.  The underlying case is State v. Reginald Myles, No. 1246338 (County Criminal Court at Law
No. 13, Harris County, Texas).